Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pages 10-12, filed 03/19/2021, with respect to rejection of 35 U.S.C § 102 of claims 11-12, 21-23, and 31-32 have been fully considered and are persuasive.  The rejection of 35 U.S.C § 102 has been withdrawn. 
Applicant’s arguments, see pages 12-15, filed 03/19/2021, with respect to rejection of 35 U.S.C § 103 of claims 13, 23, and 33 have been fully considered and are persuasive.  The rejection of 35 U.S.C § 103 has been withdrawn. 
Claims 17-20, 27-30, and 37-40 are cancelled.
 
Allowable Subject Matter
Claims 11-16, 21-26, and 31-36 are allowed.
Claims 1-7, 9-17, and 22-25 are allowable over prior art of record (in particular, Baldemair et al. (US 2018/0199341); Tooher et al. (US 2019/0208482)) since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as stated in the italic below.	
Regarding claims 11, 11, and 31, “…wherein the resource configuration information comprises first position indication information, the first position indication information is specifically configured to indicate a starting physical resource block of a first resource sub-band in the frequency domain and a number of the physical resource blocks in the first resource sub-band, or the first position indication information is specifically configured to indicate the starting physical resource block of the first resource sub-band in the frequency domain and an ending physical resource block of the first resource sub-band in the frequency domain” in combination with other limitations recited in claims 11, 11, and 31.

Note a new closet prior art, WEI et al. (US 2017/0164226), discloses performing periodic and aperiodic CSI reporting for MIMO operations; according to certain aspects, operations for performing periodic and aperiodic CSI reporting for MIMO generally includes configuring a user equipment (UE) that is capable of MIMO with different parameters for periodic and aperiodic channel state information (CSI) reporting, wherein the different parameters indicate at least one of what resources to measure or what in formation to report, and receiving periodic and aperiodic CSI reporting from the UE according to the configuration.
However, WEI et al. fails to disclose or render obvious the above italic limitations as claimed.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday to Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/PHONG LA/Primary Examiner, Art Unit 2469